In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 15‐3179 
KENNETH COLLINS, 
                                               Plaintiff‐Appellant, 

                                v. 

NADIR AL‐SHAMI and  
ADVANCED CORRECTIONAL HEALTHCARE, INC., 
                                  Defendants‐Appellees. 
                    ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
     No. 1:13‐CV‐01838‐TWP‐DML — Tanya Walton Pratt, Judge.
                    ____________________ 

   ARGUED OCTOBER 26, 2016 — DECIDED MARCH 20, 2017 
               ____________________ 

   Before  FLAUM,  EASTERBROOK,  and  WILLIAMS,  Circuit 
Judges. 
    FLAUM, Circuit Judge. Following an arrest for driving while 
intoxicated,  Kenneth  Collins  was  booked  into  the  Jackson 
County Jail in Indiana. Collins later sued a jail physician and 
the  physician’s  employer  (a  private  corporation)  under 
2                                                    No. 15‐3179 

42 U.S.C. § 1983 and Indiana state law, claiming that the doc‐
tor had provided inadequate medical care to Collins during 
his detention. The district court awarded summary judgment 
to defendants, and we affirm. 
                           I. Background 
    On August 12, 2012, Kenneth Collins was arrested for op‐
erating  a  vehicle  while  intoxicated.  Collins  was  a  regular 
drinker,  and  he  drank  heavily—often  consuming  around 
thirty beers every two days. Because he had in the past suf‐
fered from symptoms of alcohol withdrawal, Collins usually 
kept  with  him  a  bottle  of  Librium,  a  benzodiazepine  com‐
monly prescribed to treat withdrawal and anxiety disorders. 
See  http://www.drugs.com/cdi/librium.html  (last  visited 
March 20, 2017). Collins had the bottle of Librium with him 
when he was arrested in August 2012, and a booking officer 
at the Jackson County Jail telephoned the assigned jail physi‐
cian, Dr. Nadir Al‐Shami, to ask about the medication. Dr. Al‐
Shami approved Collins’s use of the Librium while in custody, 
and directed that he take the medication in accordance with 
the  dosages  listed  on  the  prescription  bottle.  Collins  was 
taken to a jail cell around 7:00 PM, and from 9:00 PM to around 
11:30  PM, an officer checked on him approximately every fif‐
teen minutes. 
    Officers continued to check on Collins into the next morn‐
ing, observing that he was responsive and had no complaints. 
At approximately 8:30 AM on August 13, however, Collins be‐
gan to complain of shaking from alcohol withdrawal, and he 
was given some of the Librium, as well as some thiamine (vit‐
amin B1) and a multivitamin. By lunchtime, Collins was feel‐
ing better and eating normally; but in the afternoon, he began 
to complain again of having withdrawal symptoms, including 
No. 15‐3179                                                        3 

shaking,  nausea, and vomiting. A nurse  measured his  heart 
and respiratory rates, temperature, oxygen levels, and blood 
pressure, and called Dr. Al‐Shami to report her findings. The 
doctor ordered that Collins be given the normal treatment for 
alcohol  withdrawal:  Librium,  thiamine,  and  multivitamins. 
Dr. Al‐Shami also ordered that Collins be monitored for signs 
of  withdrawal,  such  as  shaking,  sweating,  and  changes  in 
mental state. 
    Around 7:30 the next evening (on August 14), an officer at 
the jail heard Collins talking to himself in his cell, and so went 
over to check on him. Collins was responsive and knew where 
he was, but seemed indifferent to his surroundings. When a 
nurse entered his cell around midday on August 15, Collins 
was  delusional  and  showing  signs  of  paranoia.  The  nurse 
called  Dr.  Al‐Shami,  but  he  was  unavailable,  so  she  tele‐
phoned another on‐call physician. That physician advised the 
nurse to discontinue the Librium treatment and to instead ad‐
minister a one‐time dose of Haldol, an anti‐psychotic agent. 
See  http://www.drugs.com/cdi/haldol.html  (last  visited 
March 20, 2017). The nurse gave Collins the Haldol, but his 
symptoms did not improve; so when Dr. Al‐Shami returned 
the nurse’s earlier phone call, he told her to send Collins to the 
emergency room.  
    Collins  was  taken  to  the  hospital  around  1:00  PM,  where 
medical staff measured his vital signs—all of which were nor‐
mal—and  performed  a  blood  work‐up.  The  latter  showed 
slightly low potassium levels, and higher‐than‐normal levels 
of lactic acid and bilirubin (high bilirubin is a common symp‐
tom  of  alcoholism),  but  the  examining  physician,  Dr.  Mark 
Guffey, concluded that Collins was not suffering from delir‐
ium tremens (an acute form of alcohol withdrawal), because 
4                                                        No. 15‐3179 

his  heart  and  respiratory  rates  were  not  very  high,  and  be‐
cause he was not sweating, shaking, or otherwise acting “jit‐
tery.” Dr. Guffey thought the Librium pills were unnecessary, 
and so did not advise the jail staff to continue treating Collins 
with that medication upon his discharge from the hospital. 
    After Collins returned to the jail, officers saw that he was 
having trouble sleeping and was standing on the top bunk of 
his  bed,  so  they  moved  him  to  a  padded  cell  for  his  safety. 
Then,  in  the  early  morning  of  August  17,  2012,  an  officer 
thought  that  Collins  was  having  “bad  [delirium  tremens] 
from alcohol,” and called Dr. Al‐Shami. The doctor ordered 
that  Collins  be  given some  Librium  immediately,  and  again 
each day for the next ten days. Later that morning, the doctor 
made his weekly visit to the jail and examined Collins in per‐
son.  Dr.  Al‐Shami  took  Collins’s  pulse  and  listened  to  his 
heart,  which  were  both  normal  (though  Collins  did  appear 
jaundiced). Dr. Al‐Shami also reviewed Collins’s medical rec‐
ords (from both the jail and the recent hospital visit), and or‐
dered that he be given a potassium supplement and sodium 
bicarbonate  to  treat  his  low  potassium  and  high  lactic‐acid 
levels,  respectively.  Dr.  Al‐Shami  believed  that  Collins  was 
suffering from delirium tremens, but because Collins had just 
been  released  from  the  hospital,  and  because  his  condition 
had  not  changed  since  then,  Dr.  Al‐Shami  thought  Collins’s 
symptoms could be monitored and treated adequately by jail 
personnel. 
   Collins  continued  to  display  strange  behavior,  however. 
Late at night on August 19, Collins told an officer that Collins 
was “in a room of a house and [could not] fix it”; and a few 
hours later, in the early morning of August 20, jail staff over‐
heard  Collins  talking  to  himself  about  two  kids  “going 
No. 15‐3179                                                       5 

around [and] stealing stuff.” Collins refused to eat breakfast 
that morning, or lunch later that day—though by 10:30 PM, he 
was responsive and walking around his cell. Collins was still 
responsive on August 21, but on the morning of the 22nd, he 
spent several hours lying on the floor of his cell, at times dis‐
robing, and would not eat any food. A nurse spoke with him 
and thought him capable of some coherent conversation, but 
noted that he had an unsteady gait, and so renewed the in‐
struction for continuous monitoring. Jail officers began to ob‐
serve Collins every fifteen minutes per the nurse’s orders, and 
by lunchtime, Collins was eating once more. In the evening, 
Collins was still responsive but again tried to take his clothes 
off.  
    Officers  continued  to  check  on  Collins  every  fifteen 
minutes, and Collins was sitting up and eating at 9:15 AM on 
August 23. Collins was still sitting up in his cell when officers 
checked on him again at 9:30 and 9:45 that morning; but when 
a  nurse  came  by  around  10:00  AM,  she  found  that  Collins’s 
mental  state  had  deteriorated.  He  was  unable  to  converse 
with her or maintain eye contact, and he could not sit up or 
stand without help. The nurse called Dr. Al‐Shami, who in‐
structed her to send Collins back to the emergency room for 
further  evaluation  and  lab  work.  The  nurse  complied,  and 
Collins was taken to the hospital for a second time. Hospital 
staff determined that Collins was hypothermic (his body tem‐
perature was 84.2 degrees), that he had low blood pressure, 
and that he was suffering from dehydration, sepsis, and acute 
respiratory failure. Collins was treated at the hospital and re‐
mained there, in a medically‐induced coma, for several days. 
He did not return to the jail. 
6                                                             No. 15‐3179 

    In November 2013, Collins sued Dr. Al‐Shami under Indi‐
ana common law and 42 U.S.C. § 1983, claiming that the doc‐
tor had been negligent and had violated Collins’s Fourteenth 
Amendment rights. Collins also named as a defendant Dr. Al‐
Shami’s  employer,  Advanced  Correctional  Healthcare,  Inc., 
which had contracted with the Jackson County Sheriff’s De‐
partment to provide physician services at the jail. Defendants1 
filed a motion for summary judgment, which the district court 
granted  as  to  both  the  state‐law  and  constitutional  claims. 
Collins appeals. 
                                            II. Discussion 
    We  review  de  novo  a  district  court’s  grant  of  summary 
judgment, construing all facts and drawing all reasonable in‐
ferences  in  favor  of  the  non‐moving  party.  See  Frye  v.  Auto‐
Owners Ins. Co., 845 F.3d 782, 785 (7th Cir. 2017) (citation omit‐
ted).  Summary  judgment  is  appropriate  where  there  are  no 
genuine issues of material fact and the movant is entitled to 
judgment as a matter of law. Fed. R. Civ. P. 56(a). 
      A. The Federal Claims 
    “[D]ifferent  constitutional  provisions,  and  thus  different 
standards, govern depending on the relationship between the 
state and the person in the state’s custody.” Currie v. Chhabra, 
728  F.3d  626,  630  (7th  Cir.  2013)  (citing  Graham  v.  Connor, 
490 U.S.  386,  394–95,  395  n.10  (1989);  Belbachir  v.  Cty.  of 
McHenry,  728  F.3d  626,  628–30  (7th  Cir.  2013)).  The  Fourth 
Amendment applies to the period of confinement between a 
                                                 
1 Collins initially sued several employees of Jackson County and the City 

of Seymour, as well, but settled with those defendants in April 2015. The 
term “defendants,” as used in this opinion, therefore refers only to Dr. Al‐
Shami and Advanced Correctional Healthcare. 
No. 15‐3179                                                           7 

warrantless arrest and the probable‐cause determination, id. 
at 629, 631 (citations omitted); the Due Process Clause of the 
Fourteenth Amendment governs after the probable‐cause de‐
termination has been made, see Lopez v. City of Chi., 464 F.3d 
711,  719  (7th  Cir.  2006)  (citations  omitted);  and  the  Eighth 
Amendment applies after a conviction, id. The parties in this 
case agree that Collins’s federal claims are subject to the Due 
Process Clause, but disagree on what that Clause entails.  
     In the past, we have applied to due‐process claims of in‐
adequate  medical  care  the  deliberate‐indifference  standard 
derived from the Eighth Amendment. See, e.g., Pittman ex rel. 
Hamilton v. Cty. of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014); 
Smith v. Knox Cty. Jail, 666 F.3d 1037, 1039 (7th Cir. 2012); Minix 
v.  Canarecci,  597  F.3d  824,  831  (7th  Cir.  2010).  That  standard 
includes  both  an  objective  and  subjective  component,  see 
Minix,  597  F.3d  at  831  (citations  omitted),  and  thus  is  more 
difficult  to  satisfy  than  its  Fourth  Amendment  counterpart, 
which requires only that the defendant have been objectively 
unreasonable under the circumstances, see Lopez, 464 F.3d at 
718 (citing Abdullahi v. City of Madison, 423 F.3d 763, 768 (7th 
Cir. 2005)). Collins argues that under Kingsley v. Hendrickson, 
— U.S. —, 135 S. Ct. 2466 (2015), it is the objective‐unreason‐
ableness standard that governs here, see id. at 2473 (applying 
a  “solely  …  objective”  standard  to  a  pre‐trial  detainee’s 
claims)—but  Kingsley  was  an  excessive‐force  case,  and  we 
have  not  yet  addressed  whether  its  reasoning  extends  to 
claims of allegedly inadequate medical care, cf. Phillips v. Sher‐
iff of Cook Cty., 828 F.3d 541, 554 n.31 (7th Cir. 2016). We need 
not (and do not) resolve that issue here, however, as even un‐
der the less‐demanding standard, Collins’s federal claims still 
cannot succeed. 
8                                                        No. 15‐3179 

       1. The Claim Against Dr. Al‐Shami 
    Collins argues that the treatment he received from Dr. Al‐
Shami was objectively unreasonable under the circumstances, 
because Dr. Al‐Shami did not monitor Collins’s vital signs, or 
ensure that his vital signs were monitored, on a regular basis. 
In support of this argument, Collins points to the deposition 
testimonies of some of his other treating physicians, to a jour‐
nal article on the evaluation and treatment of individuals suf‐
fering  from  alcohol  withdrawal,  and  to  an  “Alcohol  With‐
drawal  Protocol”  issued  by  Dr.  Al‐Shami’s  employer,  Ad‐
vanced  Correctional  Healthcare.  These  materials  do  not 
demonstrate what Collins urges. 
    Dr. Guffey, the emergency‐room doctor who treated Col‐
lins when he was first sent to the hospital on August 15, 2012, 
did refer to vital signs when asked at his deposition about di‐
agnosing  delirium  tremens  (an  acute  form  of  alcohol  with‐
drawal). Patients suffering from delirium tremens, explained 
Dr.  Guffey,  typically  will  have  a  very  high  heart  rate  and  a 
“fairly  high”  respiratory  rate,  and  may  have  a  higher‐than‐
normal  body  temperature.  However,  Dr.  Guffey  also  de‐
scribed more qualitative indicators of acute withdrawal, ex‐
plaining that patients with delirium tremens will be “sweaty, 
very  jittery,  [or]  shaking.”  Dr.  Jonathan  Light,  who  treated 
Collins after he returned to the same hospital on August 23, 
2012, similarly described a collection or “cluster” of relevant 
symptoms,  including,  on  the  quantitative  side,  an  elevated 
heart  rate  and  hypertension  (high  blood  pressure),  but  also 
including  symptoms  that  may  be  observed  or  discovered 
through visual inspection or conversing with the patient, such 
No. 15‐3179                                                             9 

as tremulousness, agitation, confusion, severe anxiety, head‐
aches,  hallucinations,  diarrhea,  vomiting,  and  excessive 
sweating. 
    Dr. Grant Olsen, an  inpatient specialist  who  also  treated 
Collins  during  his  second  hospital  visit  on  August  23,  like‐
wise discussed a comprehensive approach to diagnosing de‐
lirium tremens. While Dr. Olsen would often use vital signs to 
look  for  delirium  tremens,  he  stated  that,  for  inpatients,  he 
would  typically  evaluate  alcohol‐withdrawal  symptoms  us‐
ing the Clinical Institute Withdrawal Assessment, or “CIWA,” 
scale. The CIWA method, as explained in the journal article on 
which Collins also relies, see Max Bayard et al., Alcohol With‐
drawal  Syndrome,  69(6)  AM.  FAM.  PHYSICIAN  1325,  1443–50 
(2004),2 calls for healthcare providers to complete a worksheet 
that ascribes a numeric score to an array of symptoms typi‐
cally associated with alcohol withdrawal, such as nausea and 
vomiting; tremors; “[p]aroxysmal sweats”; anxiety; agitation; 
tactile, auditory, and visual disturbances; headaches; and dis‐
orientation and “clouding of sensorium.” The more severe the 
symptom, the higher the score and, collectively, the higher the 
risk of developing delirium tremens. (The worksheet also in‐
cludes fields for recording the patient’s heart rate and blood 
pressure, but ascribes a score to neither.)  
    Collins highlights that the Bayard article lists tachycardia 
(elevated heart rate), fever, and hypertension as specific indi‐
cia of delirium tremens. The article does mention those symp‐
toms  in  connection  with  severe alcohol  withdrawal;  but  the 
article  also  refers  to  qualitative  symptoms  of  the  condition 

                                                 
2 Available at http://www.aafp.org/afp/2004/0315/p1443.html (last visited 

March 20, 2017). 
10                                                        No. 15‐3179 

(e.g., agitation, disorientation, and hallucinations), id. at Table 
2. Vital signs are not the article’s sole, or even primary, focus, 
and nothing in that document suggests that if a patient’s vital 
signs are not measured frequently, healthcare providers will 
be unable to assess the severity of the patient’s withdrawal.  
    Collins  next  points  to  the  Alcohol  Withdrawal  Protocol 
created by Dr. Al‐Shami’s employer, Advanced Correctional 
Healthcare. The protocol suggests to jail personnel the actions 
they should take if they suspect a detainee might be suffering 
from withdrawal. These actions include: asking the detainee 
a  series  of  questions  (when  the  detainee  last  drank  alcohol, 
how much they drink daily, and whether they have a history 
of liver disease or seizures); examining the detainee—i.e., tak‐
ing  their “[v]itals”  (blood pressure,  temperature,  pulse, and 
respiratory rate) and looking for other symptoms (e.g., trem‐
ors, confusion) that might require treatment; recording the re‐
sults of that examination; and scheduling a visit with a physi‐
cian  or  “responsible  medical  provider.”  The  protocol  also 
states that, after treatment with any medication (as directed 
by a healthcare provider), the detainee’s vital signs should be 
monitored every four hours for the first day of confinement, 
and then again during each shift while medications continue. 
   Collins argues that the protocol establishes a standard of 
medical care, and that the standard therefore includes the reg‐
ular monitoring of a detainee’s vital signs. On each page of the 
document, however, is written: 
       These Protocols are designed to assist the staff 
       in the gathering of information to be communi‐
       cated  to  the  medical  staff.  The  Protocols  are  not 
       intended to establish a standard of medical care and 
No. 15‐3179                                                                 11 

            are not standing orders. All treatments must be or‐
            dered and approved b[y] a Nurse Practitioner, 
            Physician Assistant or Physician. 
(emphasis added). Several jail employees also testified at their 
depositions  that  the  protocol  forms  are  in  general  used  by 
non‐medical jail staff for the limited purpose of collecting in‐
formation  when  medical  professionals  are  not  present  or 
available to see detainees in person. At most, the protocol re‐
flects the kind of data that some physicians3 thought might be 
helpful in assessing a detainee’s alcohol withdrawal. The ma‐
jority of those data concern the detainee’s appearance and be‐
havior,  not  his  vital  statistics,  and  in  any  event,  there  is  no 
suggestion that acute alcohol withdrawal cannot be treated or 
diagnosed absent those particular statistics. 
     Vital signs aside, Collins argues that Dr. Al‐Shami is still 
liable under § 1983, because the on‐site jail staff should have 
at  least  monitored  Collins’s  overall  condition,  and  Dr.  Al‐
Shami did not advise those staff members about when to con‐
tact him should Collins’s symptoms worsen. This argument, 
too, is unpersuasive. First, it is not apparent from the record 
that  Dr.  Al‐Shami  was  responsible  for  giving  orders  of  pre‐
cisely this kind. Moreover (and relatedly), Collins points to no 
evidence reasonably suggesting that the orders Dr. Al‐Shami 
did give were deficient. Dr. Al‐Shami instructed that Collins 
be  observed  for  signs  of  withdrawal  (including  sweating, 
shaking,  and  changes  in  mental  state),  and  Collins  was 
checked—frequently—by on‐site personnel, who collectively 
telephoned  Dr.  Al‐Shami  at  least  four  times  about  Collins’s 

                                                 
3 The  “[s]ource”  of  the  protocol  is  listed  as  the  “Physician  Advisory 
Board.”  
12                                                     No. 15‐3179 

condition and twice sent him to the hospital at Dr. Al‐Shami’s 
request. 
    Collins  stresses  that  Dr.  Olsen  was  unable  to  assess  the 
quality of care actually given to Collins during his detention 
because, according to Dr. Olsen, he did not have a complete 
“clinical picture” of Collins’s condition. That Dr. Olsen could 
not  opine  on  the  adequacy  of  Collins’s  treatment  is  not  evi‐
dence that the treatment was objectively inadequate—and nor 
do the records from Dr. Light, on which Collins also relies, fill 
that gap. Dr. Light had remarked in his treatment notes from 
August 28, 2012, that Collins’s altered mental state was likely 
symptomatic  of  delirium  tremens  that  had  been  “inade‐
quately  managed  …  with  oral  Librium  at  [the]  jail.”  At  his 
deposition,  however,  Dr.  Light  clarified  that  this  comment 
was not about the relevant standard of care. According to Dr. 
Light, he had meant to convey only that, despite the Librium 
treatment  (as  ordered  by  Dr.  Al‐Shami),  Collins’s  alcohol 
withdrawal  had  continued  to  progress—a  possibility  even 
where alcohol‐withdrawal symptoms have been managed ap‐
propriately. 
    Defendants’ medical expert, Dr. Benton Hunter, reviewed 
Collins’s medical records and a chronology of his treatment at 
the  Jackson  County  Jail,  and  concluded  that  Dr.  Al‐Shami’s 
conduct was reasonable and in accordance with the applica‐
ble standard of care. Collins has not presented any evidence 
suggesting  that  this  conclusion  was  erroneous.  The  district 
court thus correctly dismissed Collins’s § 1983 claim against 
Dr. Al‐Shami.  
No. 15‐3179                                                               13 

        2. The Claim Against Advanced Correctional Healthcare 
    Collins argues that, if Dr. Al‐Shami is liable under § 1983, 
Al‐Shami’s employer should likewise be held liable under the 
doctrine of respondeat superior. Under existing precedent, nei‐
ther public nor private entities may be held vicariously liable 
under § 1983. See Monell v. Dep’t of Soc. Servs. of City of N.Y., 
436  U.S.  658,  691  (1978)  (discussing  municipal  liability);  Is‐
kander  v.  Vill.  of  Forest  Park,  690  F.2d  126,  128  (7th  Cir.  1982) 
(extending Monell to suits against private corporations) (cita‐
tions omitted). Though we have recently questioned whether 
the rule against vicarious liability should indeed apply to pri‐
vate companies,  see  Shields v. Ill. Dep’t of Corr., 746  F.3d 782, 
786, 789–95 (7th Cir. 2014),  we again leave that question for 
another day. Dr. Al‐Shami is not liable, so—even if the theory 
of respondeat superior were available—neither is his employer. 
    B. The State‐Law Claims 
    Collins also brought a medical‐malpractice claim against 
Dr.  Al‐Shami  and  Advanced  Correctional  Healthcare  under 
Indiana law. (There is no dispute that respondeat superior ap‐
plies  in  Indiana.)  To  succeed  on  such  a  claim,  Collins  must 
show that Dr. Al‐Shami owed Collins a duty of care, that the 
doctor’s actions did not conform to that standard of care, and 
that Collins was proximately injured by the doctor’s breach. 
See McSwane v. Bloomington Hosp. & Healthcare Sys., 916 N.E.2d 
906, 910 (Ind. 2009).  
    Collins seeks to avoid summary judgment on his state‐law 
claims using the same evidence he presented in support of his 
§  1983  claims.  That  evidence,  however,  for  reasons  already 
discussed, is insufficient to create a genuine issue of material 
14                                              No. 15‐3179 

fact. The state‐law claims against Dr. Al‐Shami and Advanced 
Correctional Healthcare were correctly dismissed. 
                        III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.